 



Exhibit 10.35.5
(GENERALE LOGO)
Appendix2

     
 
  BUSINESS OBJECTS SA
 
  Mr. John SCHWARZ
 
  157 — 159 rue Anatole France
 
   
agence la défense entreprises
   
 
   
 
  92300 Levallois-Perret
 
 
  Puteaux, May 23th, 2007

AMENDMENT LETTER
Dear Sir,
We make reference to the credit agreement (hereafter called “the credit
agreement”) between BUSINESS OBJECTS SA, having its registered office at 157 —
159 rue Anatole France, 92300 Levallois-Perret, with its sole identification
number 379 821 994 RCS Nanterre and SOCIETE GENERALE SA, having its registered
office at 29 boulevard Haussmann, 75009 Paris, with its sole identification
number 552 120 222 RCS Paris, made in Levallois-Perret on March 01st, 2006 for
an amount of 100.000.000 EUR (one hundred million euros), as extended per an
amendment letter dated February 23rd, 2007 until May 31st, 2007.
As commonly agreed between BUSINESS OBJECTS SA and SOCIETE GENERALE, we hereby
temporarily re- extend the maturity date of the credit facility from May 31st,
2007 to July 31st, 2007.
All other terms and conditions of the credit agreement remain unchanged.
This amendment letter is submitted to French law and to the juridiction of the
court in Paris.
We kindly ask you to acknowledge the temporary extension as proposed.
Yours sincerely,

        /s/ Mr. Bernard-Mettil   /s/ Mr. John SCHWARZ  
For SOCIETE GENERALE SA
  For BUSINESS OBJECTS SA
Mr. Bernard-Mettil
  Mr. John SCHWARZ
Manager of
La Défense Entreprises Branch
  CEO of BUSINESS OBJECTS

In 2 Copies
tour ariane — 5, place de la pyramide, quartier villon, 92088 paris la défense
cedex
tél. 01 46 96 57 00. ccp paris 19.931.48 w. fax 01 47 76 40 43

 